FILED
                             NOT FOR PUBLICATION                            JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GILBERTO CARRANZA-PINEDA,                        No. 09-73018

               Petitioner,                       Agency No. A099-630-126

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Gilberto Carranza-Pineda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not abuse its discretion in denying Carranza-Pineda’s motion

to reopen because he failed to comply with the requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the ineffective assistance he alleges

is not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99

(9th Cir. 2004).

      Carranza-Pineda’s request under 8 C.F.R. § 1240.26(b)(3)(iii) is unavailing

because Carranza-Pineda’s voluntary departure period had expired before that

regulation took effect. See 73 Fed. Reg. 76,927, 76,936 (Dec. 18, 2008)

(regulation terminating a voluntary departure order upon filing of a motion to

reopen took effect on January 20, 2009, and does not apply retroactively).

      We have no authority to reinstate voluntary departure. See 8 C.F.R.

§ 1240.26(f).

      PETITION FOR REVIEW DENIED.




                                          2                                      09-73018